ORDER AWARDING ADDITIONAL ATTORNEYS' FEES
WEINSHIENK, District Judge.
On June 25, 1990, 738 F.Supp. 1348, this Court entered an Order awarding attorneys’ fees of $5,943.00 to plaintiffs pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). Thereafter, plaintiffs filed Plaintiffs’ Motion For Reconsideration And To Alter Or Amend The Court’s Order Awarding Attorneys’ Fees, seeking reimbursement for the preparation of their attorneys’ fees applications which were granted by the Court on June 25, 1990.
The federal defendants have no objection to additional attorneys’ fees for 12.2 hours which relate to work on the initial fee application. They do object to fees for 7.2 hours which relate to plaintiffs’ second supplemental memorandum and the motion for reconsideration, as well as $350.00 for expert fees.
However, after careful consideration, the Court determines that plaintiffs’ motion in its entirety has merit. In a recent decision, the Supreme Court held that fees and expenses incurred in the prosecution of an Equal Access To Justice Act attorneys’ fees application should be allowed. See Commissioner, Immigration and Naturalization Service v. Jean, — U.S.-, 110 S.Ct. 2316, 110 L.Ed.2d 134 (1990). The Court will therefore award additional attorneys’ fees to plaintiffs for 19.4 hours at the rate of $82.50 per hour for a total of $1,600.50. The Court also will award expenses incurred by plaintiffs for expert affidavits in the amount of $350.00. Accordingly, it is
ORDERED that Plaintiffs’ Motion For Reconsideration And To Alter Or Amend The Court’s Order Awarding Attorneys’ Fees is granted. It is
FURTHER ORDERED that defendant the Secretary of Health and Human Services shall pay plaintiffs’ attorneys $1,950.50 for attorneys’ fees and expert expenses incurred in the prosecution of their attorneys’ fees applications. This $1,950.50 shall be in addition to the $5,943.00 that the Secretary was ordered to pay in the Order Awarding Attorneys’ Fees entered by this Court on June 25, 1990.